DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/29/2022. Claims 1, 4, 5, 8-10, 12, 13, 15, 17-22 and 24 have been amended. Claim 23 has been canceled, while claim 25 has been added. Claims 1, 3-10, 12-13, 15, 17-22, 24 and 25 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.

 	The previously pending rejection to claim 24, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 3-10, 12-13, 15, 17-20, 22, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1, 3-10, 12, 18-20, 22, 24 and 25 are directed to a series of steps, and system claims 13, 15, and 17 are directed to at least one computing device.  Thus the claims are directed to a process and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite user segmentation, including a plurality of receiving, determining, and selecting steps.  
The limitations of receiving, determining, and selecting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving an indication of user input indicating a first group of segments of user data for which a determination of user data overlap is to be made; determining characteristics of the first group of segments by processing the user input and the user data of the first group of segments, the characteristics including a number of segments and a number of users represented by each of the segments in the first group; selecting from among a plurality of overlap determining techniques a first overlap determining technique comprising a combined MinHash and HyperLogLog technique based on the number of segments and the number of users represented by each of the segments in the group; determining and for presentation to a user, an amount of overlap in the user data of the first group of segments by processing the user data of the first group of segments using the first overlap determining technique, receiving additional user input indicating a second group of segments of user data for which an additional determination of user data overlap is to be made, determining characteristics of the second group of segments by processing the additional user input and the user data of the second group of segments, the characteristics including an additional number of segments and an additional number of users represented by each of the segments in the second group, selecting from among the plurality of overlap determining techniques, a second overlap determining technique comprising an Inclusion-Exclusion technique based on the additional number of segments and the additional number of users represented by each of the segments in the second group, and determining for presentation to an additional user, an additional amount of overlap in the user data of the second group of segments by processing the user data of the second group of segments using the second overlap determining technique.
That is, other than reciting a user interface, computing device and network, the claim limitations merely cover commercial interactions, including marketing activities or behaviors, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a user interface, computing device and network.  The user interface, computing device and network in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a user interface, computing device and network amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3-7 recite additional selecting the first overlap determining technique, selecting the second overlap determining technique, and computing the measure of similarity. Claims 8 and 9 further describe the amount of overlap. Claim 10 recites additional updating, determining, combining, and generating steps. Claim 12 further describes the digital content. Claims 24 and 25 further describe the Inclusion-Exclusion technique, and recites additional updating, determining, combining, and generating steps. Similarly, dependent claims 15, 17 and 19-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a user interface, computing device and network.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0032 of the specification, “Computing devices that are usable to implement the service provider system 102, client device 104, marketing segment system 106, and sources 108 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low-resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations "over the cloud" as further described in relation to FIG. 7.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that the Office has not sufficiently demonstrated that the features recited in the independent claims are directed to commercial or legal interactions, as alleged. As noted in the MPEP, “[a] subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim : limitations set forth or describe a judicial exception” (MPEP § 2106.07(a)(1)). Applicant submits that the Office has failed to explain how any specific limitations in the claims correspond to commercial or legal interactions, in general. Moreover, the Office has failed to explain how any specific limitations in the claims correspond to marketing or sales activities or behaviors, specifically.
Even assuming arguendo that the delivery of targeted digital content does correspond to the alleged abstract idea, which Applicant does not concede, the delivery of targeted digital content is not recited in the claims. While Applicant’s Specification describes an example implementation in which the determined amount of overlap is be used by a business to deliver targeted digital content to overlapping users, Applicant submits that the delivery of targeted digital content is not recited in the claims. Regardless of whether the claims involve the alleged abstract idea, Applicant submits that the claims do not recite an abstract idea in the group of certain methods of organizing human activity, as alleged.
Furthermore, the Examiner provides no court case or other authority that establishes that the claim limitations correspond to “marketing activities or behaviors.” Indeed, the independent claims broadly relate to determining overlap between multiple segments of user data using one of two specific overlap determining techniques selected based on a number of segments and the number of users in the multiple segments. A reasonable analogy simply cannot be drawn between this subject matter recited in the independent claims and any of examples of “marketing activities or behaviors” included in the MPEP, such as “displaying an advertisement (ad) in exchange for access to copyrighted media,” “structuring a sales force or marketing company,” “using an algorithm for : determining the optimal number of visits by a business representative to a client,” and “offer-based price optimization” (MPEP § 2106.04(a)(2)(11)(B)).
Applicant submits that the claims herein reflect an improvement in the technology within the technical field of determining overlap between multiple segments of user data. 
As further noted in the subject application, the Inclusion-Exclusion technique “simply may not be used when there are three or more identified user segments” (Applicant’s Specification, [0065]). Moreover, the Inclusion-Exclusion technique may “only be capable of accurately computing overlap for 2-segment cases where the segments have a similar number of users” (Applicant’s Specification, [0018]). Thus, by selecting the combined MinHash and HyperLogLog (e.g., in a first overlap determination iteration) “based on the number of segments and the number of users represented by each of the segments in the first group” the claims enable overlap to be determined for segment scenarios involving three or more segments, which is not possible for techniques that determine overlap using only the Inclusion-Exclusion technique. Moreover, the claims enable accurate determination of overlap in two segment scenarios in which the segments have significantly different numbers of users, which is also not possible for techniques that determine overlap using only the Inclusion-Exclusion technique. Therefore, the claimed system provides an improvement to the technical field of determining overlap between multiple segments of user data by enabling overlap to be accurately determined in a wide variety of segment scenarios (e.g., regardless of the number of segments, the number of users, etc.) and enabling overlap to be determined faster than conventional techniques by selecting the Inclusion-Exclusion technique in at least one overlap determination iteration.
Thus, like the claims in DDR, the independent claims are necessarily rooted in computer technology, i.e., to determine overlap between multiple segments each including a large number (e.g., millions) of users (see e.g., Applicant's Specification [0017]). Further, like the claims in DDR, the independent claims represent a solution to a digitally-rooted challenge, i.e., enabling overlap to be accurately determined in a wide variety of segment scenarios (e.g., regardless of the number of segments, the number of users, etc.) and enabling overlap to be determined faster than conventional techniques by selecting the Inclusion-Exclusion technique in at least one overlap determination iteration. As such, the claimed subject matter represents a practical application, amounting to significantly more than an abstract idea.
Thus, similar to how claim 1 of Example 40 “limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition,” the features of claim 21 limit performance of the slower combined MinHash and HyperLogLog technique to specific scenarios in which the faster Inclusion-Exclusion technique cannot be performed or will lead to an inaccurate result. Moreover, the features recited in claim 21 enable performance of the faster Inclusion-Exclusion technique in specific scenarios in which the multiple segments have characteristics that would lead to an accurate result using the Inclusion-Exclusion technique. Thus, similar to how claim 1 of example 40 “avoids excess traffic volume on the network and hindrance of network performance,” the features of claim 21 avoid excess, unnecessary expansion of computing resources to determine overlap using the slower combined MinHash and HyperLogLog (HLL) technique, which may take hours, in scenarios in which an accurate result may be achieved using the Inclusion-Exclusion technique, which may take minutes see ( e.g., Applicant’s Specification, [0022]).
Applicant further submits that the combination of features recited in dependent claim 10, like claim 1 of Example 40, integrate the judicial exception into a practical application. Thus, similar to how claim 1 of Example 40 “limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition,” claim 10 limits the determination of overlap to the updated segment information (e.g., the added or removed users). Moreover, similar to how claim 1 of example 40 “avoids excess traffic volume on the network and hindrance of network performance,” the features of claim 21 avoid excess, unnecessary expansion of computing resources to determine overlap on users for which overlap has already been determined, thereby improving computer performance.
Like the claims in Bascom, the subject claims recite additional limitations, other than what is well-understood, routine, or conventional, in the field of determining overlap between multiple segments of user data. Therefore, like the claims in Bascom, the features of the independent claims include additional unconventional steps in a non-conventional arrangement that confine the claim to a particular useful application, namely enabling overlap to be determined in a wide variety of segment scenarios while improving computational efficiency and overlap determination accuracy over conventional techniques. The Examiner respectfully disagrees.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite user segmentation, including a plurality of receiving, determining, and selecting steps.
Specifically, the specification recites “Many businesses deliver targeted digital content to consumers to attempt to persuade them to engage in a desired experience or interaction, such as to purchase the products or services those businesses provide. Businesses may select to deliver targeted digital content to a variety of different groups of users, referred to as "segments." The targeted digital content can also be configured differently for different segments” (¶ 0016). “Accordingly, segmentation techniques can involve determining overlap between segments of users, e.g., determining whether a user represented by one segment is also represented by another segment.” (¶ 0017).
“As used herein, the term "segment" refers to a group of users that are defined to have different attributes than other groups of users. Examples of segments can include a teenage boy segment and a working, professional mother segment-though segments can be defined on a more granular level. Businesses may select to deliver targeted digital content to a variety of different segments and configure targeted digital content differently for different segments. It should be appreciated that segments may be defined that have varying numbers and types of attributes without departing from the spirit or scope of the techniques described herein.” (¶ 0025). 
“As used herein, the term "targeted digital content" refers to digital content that is adjusted to have different portions of content or characteristics (e.g., different images, different text, different colors, and so on) depending on a user segment to which it is delivered. By way of example, and not limitation, targeted digital content can include banners integrated into advertising portions of web pages, social media posts, video clips integrated into web pages, emails, and so on.” (¶ 0026).
Following, the claim elements recite receiving an indication of user input indicating a first group of segments of user data for which a determination of user data overlap is to be made; determining characteristics of the first group of segments by processing the user input and the user data of the first group of segments, the characteristics including a number of segments and a number of users represented by each of the segments in the first group; selecting from among a plurality of overlap determining techniques a first overlap determining technique comprising a combined MinHash and HyperLogLog technique based on the number of segments and the number of users represented by each of the segments in the group; determining and for presentation to a user, an amount of overlap in the user data of the first group of segments by processing the user data of the first group of segments using the first overlap determining technique, receiving additional user input indicating a second group of segments of user data for which an additional determination of user data overlap is to be made, determining characteristics of the second group of segments by processing the additional user input and the user data of the second group of segments, the characteristics including an additional number of segments and an additional number of users represented by each of the segments in the second group, selecting from among the plurality of overlap determining techniques, a second overlap determining technique comprising an Inclusion-Exclusion technique based on the additional number of segments and the additional number of users represented by each of the segments in the second group, and determining for presentation to an additional user, an additional amount of overlap in the user data of the second group of segments by processing the user data of the second group of segments using the second overlap determining technique.
As such, and contrary to Applicant’s assertion, the claimed user segmentation is indeed directed marketing activities. As discussed throughout the specification and claims, other than reciting a user interface and a computing device, the claim limitations merely cover commercial interactions, including marketing activities or behaviors, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a user interface and a computing device.
The a user interface and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a user interface and a computing device).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
DDR Holdings, LLC v. Hotels.com, is an example of additional elements other than those that are well‐understood, routine and conventional in the field.  In that case, the claims were directed to systems and methods of generating a composite web page that combines certain visual elements of a host website with the content of a third‐party merchant. The court found that the claim had additional limitations that amounted to significantly more than the abstract idea. Namely, the claim recited that when a third party’s advertisement hyperlink was selected by a user on a host’s web page, the system would automatically identify the host web page, retrieve corresponding “look and feel” information from storage for the host web page and generate a hybrid web page including the merchant information from the third party web page with the “look and feel” elements of the host’s website. This was different from the conventional operation of Internet hyperlink protocol which would transport the user away from the host’s web page to the third party’s web page when the hyperlink is activated.
However, unlike the claims in DDR, which were necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, the claims here have no additional limitations that amount to significantly more than the abstract idea.  Here, the abstract idea of user segmentation is more akin to Ultramercial, where the claims generically recited the use of a computer to perform a business practice of updating an activity log.
Moreover, here, the claim language merely recites “selecting” a first (a combined MinHash and HyperLogLog (HLL)) or second (an Inclusion- Exclusion) overlap technique, wherein the Inclusion-Exclusion technique determining overlap faster. 
Further, as discussed in paragraphs 0018-0019 of the specification, “In contrast, the fast-and-accurate-in-limited-scenarios technique may not be useable to compute overlap for a selection of all four of the segments or any of the different 3-segment combinations. Instead, the fast-and-accurate-in-limited-scenarios technique may only be usable to compute overlap in connection with 2-segment selections. In such scenarios, the fast-and-accurate-in-limited-scenarios technique may be leveraged to compute overlap much faster than the slow-and-accurate technique, e.g., in minutes rather than several hours. Even in some of these 2-segment scenarios, however, the fast-and-accurate-in-limited-scenarios technique may not accurately compute overlap, such as when there is a significant difference in number of users of the selected segments and when the segments are dissimilar. Instead, the fast-and- accurate-in-limited-scenarios technique may only be capable of accurately computing overlap for 2-segment cases where the segments have a similar number of users and the segments are similar according to a similarity measure. The drawbacks of these different techniques may hamper the ability to efficiently deliver targeted digital content in a most cost-effective manner.”
“By way of example, the combined MinHash and HLL technique may be selected responsive to determining that more than two segments have been selected. The combined MinHash and HLL technique may also be selected responsive to determining that only two segments have been selected but the number of users in a first of the segments is substantially different than the number of users in a second of the segments. The Inclusion-Exclusion technique may be selected in other scenarios as described in more detail below.”
As such, the specification recites scenarios using both the slower and faster techniques, depending on the constraints, therefore the inventive concept is not necessarily concerned with being faster, since the slower technique may be more optimal. Following, unlike the claims in DDR, which were necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, the claims here merely select the most optimal technique, regardless of which takes longer or requires more computing resources.
Regarding claim 1 of Example 40, as an initial point, the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  Moreover, Applicant’s claim language is wholly unrelated to Example 40 (Adaptive Monitoring of Network Traffic Data), as Applicant is likely aware.
As discussed in the analysis of claim 1 of Example 40, “The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring.”
Moreover, and contrary to Applicant's bald assertion, the claims here are not similar to the claims in BASCOM, which were deemed eligible, since when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, thus amounting to significantly more than a judicial exception.  
The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.
Here, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  Unlike BASCOM, here there are no elements similar to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  As such, there is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

Allowable Subject Matter
 	 Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 28, 2022